t c memo united_states tax_court salvation navy inc petitioner v commissioner of internal revenue respondent docket no 7013-0o1x filed date based upon the facts contained in the administrative record held petitioner is not operated as an organization entitled to exemption under sec_501 i r c david a valfer an officer for petitioner linda p azmon for respondent memorandum opinion nims judge respondent determined that petitioner salvation navy inc sni does not qualify as a section - - c charitable_organization and therefore is not exempt from federal taxation under sec_501 pursuant to sec_7428 and title xxi of the tax_court rules_of_practice and procedure sni seeks a declaratory_judgment that it is a qualified_organization under sec_501 the issue for decision is whether sni operates exclusively for charitable purposes unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure background the administrative record which includes all of the facts upon which the commissioner made the final adverse determination was submitted to the court under rule b and is incorporated herein by this reference sni was incorporated on date under the nonprofit corporation law of pennsylvania its principal office is located in hartford connecticut the founder sole director and officer of sni is david a valfer valfer t in response to a question posed by an irs exempt_organization specialist as to how the name salvation navy relate s to the organization sni responded as follows on new year’s eve at a police station in boston ma when told that david got kicked out of the salvation army shelter the policeman told him to go to the salvation navy he returned to philadelphia pa articles of incorporation were drawn up then on to the continued on date sni filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the irs seeking recognition of exemption under sec_501 of the internal_revenue_code in its articles of incorporation sni stated that one of its purposes is to find out where one goes when he or she leaves and that sni does not contemplate pecuniary gain or profit incidental or otherwise on the form_1023 sni recited that its activities include charitable work performed on a volunteer basis by petitioner’s founder and chief_executive_officer ceo david a valfer sni further indicated on form_1023 that its sources of financial support came solely from valfer’s supplemental social_security income aid to the disabled income medicaid payments and food stamps sni also indicated that it had no fund-raising program in place and had no revenue or expenses during the taxable years through the administrative record does not reveal that sni kept any financial books_and_records attached to the form_1023 were several documents containing citations and statements of recognition commemorating valfer’s years of community service to the city of hartford connecticut which included his volunteer activities at a hartford weekend ' continued department of state in harrisburg paid dollars and was incorporated on date - - senior citizen center a church-sponsored soup kitchen and various churches by letter dated date the irs regquired that sni amend its articles of incorporation to meet the organizational_test for exemption under sec_501 sni complied by amending its articles of incorporation to delete the statement that one of its purposes is to find out where one goes when he or she leaves leaving in place the additional provision that its purpose is to be organized exclusively for charitable religious educational literary and or scientific purposes under sec_501 of the internal_revenue_code sni also responded to a number of questions raised by irs in the date letter in response to a request that sni advise irs as to the charitable purpose of sni’s organization and provide a listing of the charitable activities conducted by the organization sni responded the charitable purpose of salvation navy inc is to be an asset to the community and do good deeds although it does not say so for the most part david valfer’s activities as stated in the mayor’s proclamation and the other citations that were with form_1023 were the same as the organization’s activities in a further response to an irs request that sni describe in detail the activities it would conduct sni stated presently volunteering saturdays and sundays is taking up of valfer’s weekends at hartford’s only weekend senior center wesp david needs to be there in time to say hello to the elderly citizens while he hands the milk out before the hot noon meal when - - necessary david replenishes the paper towels toilet tissue and soap in the restrooms in addition he sets up the video to show a movie to a few seniors including a blind man the show has to end just before two p m in order for dial-a-ride to take them to their respective residence sni answered yes to the following guestion on the form do you want us to consider the application as a request for recognition of exemption as a sec_501 organization from the date the application is received and not retroactively to the date the organization was created or formed in a further response to the july letter sni indicated that david would like to receive a tax-exempt letter to be able to apply for a grant to procure a computer a printer and related software sni indicated that after valfer attended grant writing and computer classes the organization planned to establish a website and homepage to start a chat room for the psychiatrically disabled in subsequent correspondence dated date sni indicated that it would also provide services as a shomer a night watchman to funeral homes mortuaries and morgues to keep vigil through the night and into the mornings for persons who are deceased and of the jewish faith sni indicated that an offering of between dollar_figure and dollar_figure per 12-hour vigil would be accepted by the shomer for the organization by letter dated date irs requested that sni modify its board_of directors to place control in the hands of -- - unrelated individuals selected from the community which sni serves according to the irs this request for modification was made to ensure that sni would serve the interests of the public rather than the interests of a particular individual valfer refused the irs request stating that he does not trust any board_of directors that might vote him out of the salvation navy inc on date the irs issued an initial adverse determination_letter to sni sni appealed to the irs office of appeals which issued to sni a final adverse determination on date denying tax-exempt status to sni under sec_501 discussion petitioner sni bears the burden of proving that it is a sec_501 organization see rule c a in order to meet this burden sni must show that the administrative record contains sufficient evidence to overcome the grounds stated in the notice of final adverse determination see 102_tc_558 affd 37_f3d_216 5th cir at cost servs inc v commissioner tcmemo_2000_329 the following reason was given in the notice your organization is not organized or operated exclusively for charitable purposes additionally part of the net_earnings of your organization inure to the benefit of a private individual sec_501 provides tax-exempt status for organizations described in sec_501 sec_501 includes corporations and any community chest fund or foundation - jj - organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual emphasis added thus the organization must be both organized and operated exclusively for at least one of the stated purposes sec_1 c -1 a income_tax regs respondent concedes that once sni amended its articles of incorporation to delete that one of its purposes was to find out where one goes when he or she leaves so that the articles now reflect that sni’s activities would be limited to charitable religious educational literary and or scientific purposes sni meets the organizational_test however respondent asserts that sni fails to meet the operational_test because sni has not shown that it is not operated for the benefit of a private individual e david a valfer see sec_1 c -1 d income_tax regs we agree with respondent as stated in the regulations the operational_test is as follows an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section --- - c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c income_tax regs as already noted sni desires recognition of exemption from the date the form_1023 was received by the irs and not retroactively as also indicated above sni responded to a request for a detailed description of its contemplated future activities by reiterating a description of the activities in which valfer was already engaged in its brief sni concedes that the petitioner sni and david a valfer are one and the same however sni challenges respondent’s contention that contributions to sni inure to valfer’s benefit because the plain fact is that no contributions of either money or services have been received by sni from any source other than mr valfer nevertheless valfer responding on behalf of sni to the date irs letter stated that he would like to receive a tax exempt letter to apply for a grant to procure a computer printer and related software since the affairs of sni and valfer are irretrievably intertwined as valfer sni readily admits the benefits valfer plainly hopes to obtain via the tax exempt letter would obviously inure to valfer himself similarly sni has not shown that compensation_for valfer’s serving as a shomer at a rate of dollar_figure to dollar_figure per 12-hour vigil would not inure to a private individual petitioner sni has not shown that the recipients of valfer’s services as a shomer are --- - members of a charitable_class or that the fees sni proposes to charge serve any purpose other than to provide a source_of_income for valfer cf revrul_76_244 1976_1_cb_155 granting exempt status to an organization providing home delivery of meals at cost or less to financially distressed elderly and handicapped persons sec_501 provides for tax-exempt status for corporations and any community chest fund or foundation organized and operated exclusively for among other things charitable purposes it does not provide exemption for an individual engaged in various activities charitable or otherwise insofar as can be ascertained from the administrative record valfer engaged in various commendable activities---perhaps sometimes in the name of sni--but the activities were those of valfer not sni we accordingly conclude that sni is not operated as a sec_501 organization decision will be entered for respondent
